DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the Applicant’s Application filed on March 15, 2021.
Claims 1, 12, and 20 have been amended.
Claim 21 has been added.
Applicant's amendments necessitated new grounds of rejection.
This action is made final in view of the new grounds of rejection.
Claims 1, 12, and 20 are independent. As a result claims 1-21 are pending in this office action.


Response to Arguments
Applicant's argument filed March 15, 2021 regarding the rejection of claims 1-20 under 35 U.S.C 101, has been fully considered and is not persuasive.  
Applicants argue in substance:
Regarding claims 1-20 the applicants submit that the steps are being performed are directed to statutory subject matter with significantly more.
Examiner respectfully disagrees because the claim invention does not include subject matter with significantly more in claims 1-20 within the meaning of 35 U.S.C 101.  The additional elements must not amount to insignificant extra-solution activity 
Therefore, the 35 U.S.C 101 rejection of claims 1-20 are maintained.

Applicant's arguments filed January 30, 2014 regarding the rejection of claims 1, 12, and 20 under 35 U.S.C 103 have been fully considered but they are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 12, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mental process, for example the claims are directed toward the 
For example, the limitations directed toward receiving text and parsing text are all directed toward a mental process that can take place with the aid of pen and paper. 
Similarly, the limitation of generate a tree and matching a tree data to obtain a triple, as recited, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Thus, the claim is directed toward an abstract idea. The limitations associated with receiving a target text, parsing text to generate a tree and matching tree to obtain a triple are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the receiving, parsing, matching, and determining steps and structure tree including a category of a word. The processor in steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving and parsing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) are directed to an abstract idea.

Claims 2-11, 13-19, and 21 are dependent on claim 1 and claim 12, and includes all the limitations of claim 1. Therefore, claims 2-11, 13-19, and 21 recites the same abstract idea of a mental process. Claims 2-11, 13-19, and 21 further limits the matching a tree to a triple step, including the additional steps for determining a target triple. Determining a target triple is a further step of an abstract idea that falls in the “Mental Processes” grouping of abstract ideas.

The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using at least one processor to perform both the receiving and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Because of these reasons the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim(s) are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 12-13, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Di Scuillo et al. (US 2017/0083817) (hereinafter DiScuillo) in view of Moreno et al. (US 2017/0228372) (hereinafter Moreno). 
Regarding claim 1, DiSciullo teaches a method comprising: receiving a target text, the target text comprising an objective and descriptive information of the objective (see Fig. 1, para [0132], discloses receiving incoming filtered social media message (target text) comprising topics and sentiment calculi (objective and descriptive information) in topics, adjectives, adverbs, verbs, and nouns of social media messages); performing a dependency syntax parsing on the target text to generate a dependency tree of the target text (see Fig. 1, para [0038], para [0270], discloses parsing social media messages identifying subject-predicate relations in a generated a parse tree (dependency tree) of the incoming social media messages); matching, by the processor, predetermined at least one syntactic structure tree with the dependency tree to obtain at least one triple, a triple comprising a subject, a predicate, and an object (see para [0149-0151], para [0270], discloses matching cass tree (syntactic structure tree)  syntactic relations including subject-predicate relations with generated parse trees (dependency tree) according to polarity and strength rules), wherein a tree-like structure of a syntactic structure tree includes a plurality of nodes, and the syntactic structure tree includes a category of a word located in each node (see Fig. 3, Figs. 6a-b, para [0146-0148], para [0270], discloses a plurality of spheres (nodes) and domain (category) of a keyword in a sphere based on sentiment calculus).
DiSciullo does not explicitly teach determining, based on words contained in a triple among the at least one triple and a predetermined weight of the syntactic structure tree matched to obtain the triple, a target triple among the at least one triple.
Moreno teaches determining, by the processor, based on words contained in a triple among the at least one triple and a predetermined weight of the syntactic structure tree matched to obtain the triple, a target triple among the at least one triple (see Figs. 3-4, para [0061], para [0071], para [0073], discloses determining a target triple in matching a triple in the plurality of triples to weighted FAQs or answers of knowledge base to obtain the target triple of the greatest interest).
DiSciullo/Moreno are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of DiSciullo to determine a target triple from disclosure of Moreno. The motivation to combine these arts is disclosed by Moreno as “reduce the set of documents or data items eligible for search to those that represent the FAQs” (para [0037]) and determining a target triple is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 12, DiScuillo teaches an apparatus comprising at least one processor; and a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising (see para [0012], discloses computer): receiving a target text, the target text comprising an objective and descriptive information of the objective (see Fig. 1, para [0132], discloses receiving incoming filtered social media message (target text) comprising topics and sentiment calculi (objective and descriptive information) in topics, adjectives, adverbs, verbs, and nouns of social media messages); performing a dependency syntax parsing on the target text to generate a dependency tree of the target text (see Fig. 1, para [0038], para [0270], discloses parsing social media messages identifying subject-predicate relations in a generated a parse tree (dependency tree) of the incoming social media messages); matching predetermined at least one syntactic structure tree with the dependency tree to obtain at least one triple, a triple comprising a subject, a predicate, and an object (see para [0149-0151], para [0270], discloses matching cass tree (syntactic structure tree)  syntactic relations including subject-predicate relations with generated parse trees (dependency tree) according to polarity and strength rules), wherein a tree-like structure of a syntactic structure tree includes a plurality of nodes, and the syntactic structure tree includes a category of a word located in each node (see Fig. 3, Figs. 6a-b, para [0146-0148], para [0270], discloses a plurality of spheres (nodes) and domain (category) of a keyword in a sphere based on sentiment calculus).

DiSciullo does not explicitly teach determining, based on words contained in a triple among the at least one triple and a predetermined weight of the syntactic structure tree matched to obtain the triple, a target triple among the at least one triple.
Moreno teaches determining, based on words contained in a triple among the at least one triple and a predetermined weight of the syntactic structure tree matched to obtain the triple, a target triple among the at least one triple (see Figs. 3-4, para [0061], para [0071], para [0073], discloses determining a target triple in matching a triple in the plurality of triples to weighted FAQs or answers of knowledge base to obtain the target triple of the greatest interest).
DiSciullo/Moreno are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of DiSciullo to determine a target triple from disclosure of Moreno. The motivation to combine these arts is disclosed by Moreno as “reduce the set of documents or data items eligible for search to those that represent the FAQs” (para [0037]) and determining a target triple is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 20, DiSciullo teaches a medium storing a computer program, wherein the computer program, when executed by a processor, cause the processor to perform operations, the operations comprising (see para [0012], discloses processor and medium): receiving a target text, the target text comprising an object and descriptive information of the object (see Fig. 1, para [0132], discloses receiving incoming filtered social media message (target text) comprising topics and sentiment calculi (objective and descriptive information) in topics, adjectives, adverbs, verbs, and nouns of social media messages); performing a dependency syntax parsing on the target text to generate a dependency tree of the target text (see Fig. 1, para [0038], para [0270], discloses parsing social media messages identifying subject-predicate relations in a generated a parse tree (dependency tree) of the incoming social media messages); matching predetermined at least one syntactic structure tree with the dependency tree to obtain at least one triple, a triple comprising a subject, a predicate, and an object (see para [0149-0151], para [0270], discloses matching cass tree (syntactic structure tree)  syntactic relations including subject-predicate relations with generated parse trees (dependency tree) according to polarity and strength rules), wherein a tree-like structure of a syntactic structure tree includes a plurality of nodes, and the syntactic structure tree includes a category of a word located in each node (see Fig. 3, Figs. 6a-b, para [0146-0148], para [0270], discloses a plurality of spheres (nodes) and domain (category) of a keyword in a sphere based on sentiment calculus).
DiSciullo does not explicitly teach determining, based on words contained in a triple among the at least one triple and a predetermined weight of the syntactic structure tree matched to obtain the triple, a target triple among the at least one triple.
Moreno teaches determining, based on words contained in a triple among the at least one triple and a predetermined weight of the syntactic structure tree matched to obtain the triple, a target triple among the at least one triple (see Figs. 3-4, para [0061], para [0071], para [0073], discloses determining a target triple in matching a triple in the plurality of triples to weighted FAQs or answers of knowledge base to obtain the target triple of the greatest interest).
DiSciullo/Moreno are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of DiSciullo to determine a target triple from disclosure of Moreno. The motivation to combine these arts is disclosed by Moreno as “reduce the set of documents or data items eligible for search to those that represent the FAQs” (para [0037]) and determining a target triple is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 2 and 13, DiSciullo/Moreno teach a method of claim 1 and an apparatus of claim 12.
DiSciullo does not explicitly teach wherein the determining, based on words contained in a triple among the at least one triple and a predetermined weight of the syntactic structure tree matched to obtain the triple, a target triple among the at least one triple, comprises: determining a quantifier and an attributive within the target text based on the dependency tree; determining an objective modified by the quantifier and an objective modified by the attributive; updating the at least one triple based on the determined quantifier, attributive and objectives; and determining the target triple among updated at least one triple.
Moreno teaches determining a quantifier and an attributive within the target text based on the dependency tree (see Fig. 2, para [0074], para [0076-0077], discloses determining a matching score and triple within users natural language query based on annotated FAQs in knowledge base); determining an objective modified by the quantifier and an objective modified by the attributive (see para [0080-0081], discloses determining entities modified by scoring functions and modifying ranking in listing of FAQs and answers presented to the user based on triples extracted from user query overlapping with triples associated with FAQs and answers); updating the at least one triple based on the determined quantifier, attributive and objectives; and determining the target triple among updated at least one triple (see para [0080], para [0083-0084], discloses updating triple based on scoring, degree of overlap, and determining additional FAQs and answers, therefore providing the most frequently retrieved FAQs and answers to a user).

Regarding claim 21, DiSciullo/Moreno teach a method of claim 1.
DiSciullo further teaches wherein the determining the target triple among the at least one triple comprises: determining the target triple among the at least one triple, so that at least one piece of historical event information relevant to the target text in a predetermined historical event information set is determined based on the target triple (see Fig. 2, Figs. 6a-b, para [0149-0151], para [0212-0214], discloses determining syntactic relations at a point in time in tracking events and a timeline slider ability to go back to a point in time and replay history, displaying target data). 

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over DiSuillo in view of Moreno et al. (US 2017/0228372) (hereinafter Moreno) as applied to claims 1 and 12, and in further view of Jagota (US 2016/0117359) (hereinafter Jagota).
Regarding claims 3 and 14, DiSciullo/Moreno teach a method of claim 1 and an apparatus of claim 12.
DiSciullo/Moreno do not explicitly teach wherein the updating the at least one triple based on the determined quantifier, attributive and objectives, comprises: for the triple among the at least one triple, determining whether the determined objective matches the subject or object of the triple; merging, in response to determining that the determined objective matches the subject of the triple, the quantifier and attributive modifying the determined objective with the subject of the triple, and determining a merged text as the subject of the triple; and merging, in response to determining that the determined objective matches the object of the triple, the quantifier and attributive modifying the determined objective with the object of the triple, and determining a merged text as the object of the triple.
Jogota teaches for the triple among the at least one triple, determining whether the determined objective matches the subject or object of the triple (see Fig. 1, para [0020], discloses determining an entity name matches an entity type in a triple); merging, in response to determining that the determined objective matches the subject of the triple, the quantifier and attributive modifying the determined objective with the subject of the triple, and determining a merged text as the subject of the triple (see para [0010], discloses determining tokens identified in an entity sequence based on multiplying scores for each token in a sequence of tokens for the entity sequence); and merging, in response to determining that the determined objective matches the object of the triple, the quantifier and attributive modifying the determined objective with the object of the triple, and determining a merged text as the object of the triple (see para [0010], para [0020], discloses merging tokens in a sequence of tokens and identifying an entity sequence).
DiSciullo/Moreno/Jagota are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of DiSciullo/Moreno to determine objective matches subject of a triple from disclosure of Jagota. The motivation to combine these arts is disclosed by Jagota as “reduce the set of documents or data items eligible for search to those that represent the FAQs” (para [0037]) and determining objective matches subject of a triple is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 4-5, 7-11, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over DiSciullo in view of Moreno et al. (US 2017/0228372) (hereinafter Moreno) as applied to claims 1 and 12, and in further view of Akbacak et al. (US 2015/0370787) (hereinafter Akbacak).
Regarding claim 4, DiSciullo/Moreno teach a method of claim 1.
DiSciullo does not explicitly teach wherein the determining, based on words contained in a triple among the at least one triple and a predetermined weight of the syntactic structure tree matched to obtain the triple, a target triple among the at least one triple, comprises: for the triple among the at least one triple, determining the predetermined weight of the syntactic structure tree matched to obtain the triple; determining a number of characters of the words in the triple, determining a co-occurrence degree of the words within the triple, and determining a score of the triple according to the determined weight, number and co-occurrence degree; and determining a triple with a highest score among the at least one triple as the target triple.
Moreno teaches the triple among the at least one triple, determining the predetermined weight of the syntactic structure tree matched to obtain the triple (see Figs. 3-4, para [0061], para [0071], para [0073], discloses determining a target triple in matching a triple in the plurality of triples to weighted FAQs or answers of knowledge base to obtain the target triple of the greatest interest).
DiSciullo/Moreno do not explicitly teach determining a number of characters of the words in the triple, determining a co-occurrence degree of the words within the triple, and determining a score of the triple according to the determined weight, number and co-occurrence degree; and determining a triple with a highest score among the at least one triple as the target triple.
Akbacak teaches determining a number of characters of the words in the triple, determining a co-occurrence degree of the words within the triple, and determining a score of the triple according to the determined weight, number and co-occurrence degree (see para [0040-0042], discloses determining a popularity of entities in a knowledge source based on a determined level of interest to a subject matter of a portion of a knowledge graph); and determining a triple with a highest score among the at least one triple as the target triple (see para [0041-0042], para [0051], discloses determining entity value for entity of highest interest level).
DiSciullo/Moreno/Akbacak are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of DiSciullo/Moreno to determine a highest score from disclosure of Akbacak. The motivation to combine these arts is disclosed by Akbacak as “improving language models and spoken language understanding (SLU) models for speech recognition by adapting knowledge sources utilized by the models to session contexts” (para [0005]) and determining a highest score is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 5 and 15, DiSciullo/Moreno teach a method of claim 1 and an apparatus of claim 12.
DiSciullo does not explicitly teach wherein the determining, based on words contained in a triple among the at least one triple and a predetermined weight of the syntactic structure tree matched to obtain the triple, a target triple among the at least one triple, comprises: for the triple among the at least one triple, determining the predetermined weight of the syntactic structure tree matched to obtain the triple; determining a number of characters of the words in the triple, determining a co-occurrence degree of the words within the triple, and determining a score of the triple according to the determined weight, number and co-occurrence degree; and determining a triple with a highest score among the at least one triple as the target triple.
Moreno teaches for the triple among the at least one triple, determining the predetermined weight of the syntactic structure tree matched to obtain the triple (see Figs. 3-4, para [0061], para [0071], para [0073], discloses determining a target triple in matching a triple in the plurality of triples to weighted FAQs or answers of knowledge base to obtain the target triple of the greatest interest).
DiSciullo/Moreno do not explicitly teach determining a number of characters of the words in the triple, determining a co-occurrence degree of the words within the triple, and determining a score of the triple according to the determined weight, number and co-occurrence degree; and determining a triple with a highest score among the at least one triple as the target triple.
Akbacak teaches determining a number of characters of the words in the triple, determining a co-occurrence degree of the words within the triple, and determining a score of the triple according to the determined weight, number and co-occurrence degree (see para [0040-0042], discloses determining a popularity of entities in a knowledge source based on a determined level of interest to a subject matter of a portion of a knowledge graph); and determining a triple with a highest score among the at least one triple as the target triple (see para [0041-0042], para [0051], discloses determining entity value for entity of highest interest level).
DiSciullo/Moreno/Akbacak are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of DiSciullo/Moreno to determine a highest score from disclosure of Akbacak. The motivation to combine these arts is disclosed by Akbacak as “improving language models and spoken language understanding (SLU) models for speech recognition by adapting knowledge sources utilized by the models to session contexts” (para [0005]) and determining a highest score is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 7 and 16, DiSciullo/Moreno teach a method of claim 1 and an apparatus of claim 12.
DiSciullo/Moreno do not explicitly teach obtaining at least one historical target triple; statisticising a number of historical target triples obtained by matching a given syntactic structure tree in the at least one historical target triple; and determining a weight of the at least one syntactic structure tree based on a result of the statisticising.
Akbacak teaches obtaining at least one historical target triple (see Fig. 2, para [0049], discloses knowledge graph obtaining past user interaction entity information); statisticising a number of historical target triples obtained by matching a given syntactic structure tree in the at least one historical target triple (see para [0043], para [0046], discloses statistics for intent and domain transitions mapped to knowledge source including user interaction data); and determining a weight of the at least one syntactic structure tree based on a result of the statisticising (see para [0032], para [0039], discloses determining weight of personalized knowledge source to target user’s interest and intents).
DiSciullo/Moreno/Akbacak are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of DiSciullo/Moreno to determine a highest score from disclosure of Akbacak. The motivation to combine these arts is disclosed by Akbacak as “improving language models and spoken language understanding (SLU) models for speech recognition by adapting knowledge sources utilized by the models to session contexts” (para [0005]) and determining a highest score is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 8, DiSciullo/Moreno teach a method of claim 1.
DiSciullo/Moreno does not explicitly teach obtaining at least one historical target triple; statisticising a number of historical target triples obtained by matching a given syntactic structure tree in the at least one historical target triple; and determining a weight of the at least one syntactic structure tree based on a result of the statisticising.
Akbacak teaches obtaining at least one historical target triple (see Fig. 2, para [0049], discloses knowledge graph obtaining past user interaction entity information); statisticising a number of historical target triples obtained by matching a given syntactic structure tree in the at least one historical target triple (see para [0043], para [0046], discloses statistics for intent and domain transitions mapped to knowledge source including user interaction data); and determining a weight of the at least one syntactic structure tree based on a result of the statisticising (see para [0032], para [0039], discloses determining weight of personalized knowledge source to target user’s interest and intents).
DiSciullo/Moreno/Akbacak are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of DiSciullo/Moreno to determine a highest score from disclosure of Akbacak. The motivation to combine these arts is disclosed by Akbacak as “improving language models and spoken language understanding (SLU) models for speech recognition by adapting knowledge sources utilized by the models to session contexts” (para [0005]) and determining a highest score is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 9 and 17, DiSciullo/Moreno teach a method of claim 1 and an apparatus of claim 12.
DiSciullo/Moreno do not explicitly teach determining at least one piece of historical event information relevant to the target text in a predetermined historical event information set based on the target triple; determining a similarity between the target text and the at least one piece of historical event information; and outputting historical event information having highest similarity to the target text.
Akbacak teaches determining at least one piece of historical event information relevant to the target text in a predetermined historical event information set based on the target triple (see Fig. 2, para [0039-0040], discloses determining past user interactions based on population characteristics and personalized knowledge source); determining a similarity between the target text and the at least one piece of historical event information (see para [0039-0040], discloses determining similarity in mapping entity to entity relationships in target user’s personalized knowledge source); and outputting historical event information having highest similarity to the target text (see para [0041], discloses outputting a specific entity with the highest popularity).
DiSciullo/Moreno/Akbacak are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of DiSciullo/Moreno to determine a highest score from disclosure of Akbacak. The motivation to combine these arts is disclosed by Akbacak as “improving language models and spoken language understanding (SLU) models for speech recognition by adapting knowledge sources utilized by the models to session contexts” (para [0005]) and determining a highest score is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 10 and 18, DiSciullo/Moreno teach a method of claim 1 and an apparatus of claim 12.
DiSciullo/Moreno do not explicitly teach wherein the historical event information comprises participant information and trigger word information; and the determining at least one piece of historical event information relevant to the target text in a predetermined historical event information set based on the target triple comprises: determining whether following conditions are met: a subject or an object of the target triple matches the participant information of the historical event information within the historical event information set, or a predicate of the target triple matches the trigger word information of the historical event information within the historical event information set; and determining the historical event information meeting at least one of the above conditions being relevant to the target text.
Akbacak wherein the historical event information comprises participant information and trigger word information (see Fig. 2, para [0041], para [0049], discloses past user interactions and trigger words in entity); and the determining at least one piece of historical event information relevant to the target text in a predetermined historical event information set based on the target triple comprises: determining whether following conditions are met: a subject or an object of the target triple matches the participant information of the historical event information within the historical event information set, or a predicate of the target triple matches the trigger word information of the historical event information within the historical event information set (see Fig. 2, para [0040], para [0049], discloses mapping of entity to entity relationships in knowledge source matching past user interactions); and determining the historical event information meeting at least one of the above conditions being relevant to the target text (see para [0041], para [0049], discloses mapping past user interactions with highest popularity entity in knowledge sources).
DiSciullo/Moreno/Akbacak are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of DiSciullo/Moreno to determine a highest score from disclosure of Akbacak. The motivation to combine these arts is disclosed by Akbacak as “improving language models and spoken language understanding (SLU) models for speech recognition by adapting knowledge sources utilized by the models to session contexts” (para [0005]) and determining a highest score is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 11 and 19, DiSciullo/Moreno teach a method of claim 1 and an apparatus of claim 12.
DiSciullo/Moreno do not explicitly teach wherein the historical event information comprises keywords; and the determining a similarity between the target text and the at least one piece of historical event information comprises: segmenting the target text to obtain a first word set; and for the historical event information among the at least one piece of historical event information, concatenating keywords in the historical event information, segmenting a text obtained by concatenating, to obtain a second word set; and determining a similarity between the target text and the historical event information based on the first word set and the second word set.
Akbacak teaches wherein the historical event information comprises keywords (see Fig. 2, para [0041], para [0049], discloses past user interactions comprising key entities in previous queries submitted by user); and the determining a similarity between the target text and the at least one piece of historical event information comprises: segmenting the target text to obtain a first word set (see Fig. 2, para [0047-0048], discloses dividing personalized knowledge source into corresponding domains); and for the historical event information among the at least one piece of historical event information, concatenating keywords in the historical event information, segmenting a text obtained by concatenating, to obtain a second word set (see Fig. 2, para [0049-0050], discloses obtaining domain entity to entity relationships from past user interactions); and determining a similarity between the target text and the historical event information based on the first word set and the second word set (see Fig. 2, para [0022], para [0050-0051], discloses determining similarity between domains and past user interactions based on similar intents). 
DiSciullo/Moreno/Akbacak are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of DiSciullo/Moreno to determine a highest score from disclosure of Akbacak. The motivation to combine these arts is disclosed by Akbacak as “improving language models and spoken language understanding (SLU) models for speech recognition by adapting knowledge sources utilized by the models to session contexts” (para [0005]) and determining a highest score is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over DiSciullo in view of Moreno et al. (US 2017/0228372) (hereinafter Moreno) and DiSciullo as applied to claim 1, and in further view of Jagota (US 2016/0117359) (hereinafter Jagota) and Akbacak.
Regarding claim 6, DiSciullo/Moreno teach a method of claim 1.
DiSciullo does not explicitly teach wherein the determining, based on words contained in a triple among the at least one triple and a predetermined weight of the syntactic structure tree matched to obtain the triple, a target triple among the at least one triple, comprises: for the triple among the at least one triple, determining the predetermined weight of the syntactic structure tree matched to obtain the triple; determining a number of characters of the words in the triple, determining a co-occurrence degree of the words within the triple, and determining a score of the triple according to the determined weight, number and co-occurrence degree; and determining a triple with a highest score among the at least one triple as the target triple.
Moreno teaches for the triple among the at least one triple, determining the predetermined weight of the syntactic structure tree matched to obtain the triple (see Figs. 3-4, para [0061], para [0071], para [0073], discloses determining a target triple in matching a triple in the plurality of triples to weighted FAQs or answers of knowledge base to obtain the target triple of the greatest interest).
DiSciullo/Moreno/Jagota do not explicitly teach determining a co-occurrence degree of the words within the triple, and determining a score of the triple according to the determined weight, number and co-occurrence degree; and determining a triple with a highest score among the at least one triple as the target triple.
Akbacak teaches determining a co-occurrence degree of the words within the triple, and determining a score of the triple according to the determined weight, number and co-occurrence degree (see para [0040-0042], discloses determining a popularity of entities in a knowledge source based on a determined level of interest to a subject matter of a portion of a knowledge graph); and determining a triple with a highest score among the at least one triple as the target triple (see para [0041-0042], para [0051], discloses determining entity value for entity of highest interest level).
DiSciullo/Moreno/Jagota/Akbacak are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of DiSciullo/Moreno/Jagota to determine a highest score from disclosure of Akbacak. The motivation to combine these arts is disclosed by Akbacak as “improving language models and spoken language understanding (SLU) models for speech recognition by adapting knowledge sources utilized by the models to session contexts” (para [0005]) and determining a highest score is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159